DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to foreign application JP-2019-128285 filed on July 10th, 2019 has been accepted. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on July 7th 2020 has been considered by the examiner.


Claim Interpretation
	The applicant is advised that when the phrase “one or more” is used followed by a list of options, only one of the options has to be found in the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Additionally, Claim 1 is rendered indefinite for reciting “a biasing portion configured to permanently bias the clutch” in line 3. The term “permanently” indicates that the clutch is always engaged. The claim will be interpreted as if the term “permanently” was removed.

Claim 4 is rendered indefinite for reciting “configured to maintain a first current value.” It is unclear when this happens because claim 1, L12-14 recites that a second current is applied. The claim will be interpreted as if the phrase was “configured to maintain the second current value.

Claims 2-3 are rendered indefinite by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrensch (US 3172515).


With regards to claim 3, Wrensch discloses all the elements of claim 1 as outlined above. Wrensch further discloses wherein the actuator includes a solenoid (coil 20 with magnet 16) that generates a magnetic flux in response to an applied current (Col. 2, L30-35), and a plunger (armature 22) that is attracted by the magnetic flux to drive the clutch in the disconnecting direction (Col. 2, L73-Col. 3, L3), wherein the biasing portion includes a spring (30) that biases the clutch in the connecting direction (Col. 2, L73-Col. 3, L3). 

With regards to claim 4, Wrensch discloses all the elements of claim 1 as outlined above. Wrensch further discloses wherein the control unit includes a counting portion (time relay 74) that counts a time after the disconnection is detected, wherein the control unit is further configured to maintain the first current value in the energization device while the time does not reach a set value (Col. 2, L42-49).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Wrensch as applied to claim 1 above, and further in view of Yuasa (US 20180281593).

With regards to claim 2, Wrensch discloses all the elements of claim 1 as outlined above. Wrensch does not disclose a detection device electrically connected to the control unit and configured to detect whether the clutch is connected or disconnected and to input a detected state into the control unit, wherein the detection device includes one or more selected from a switch that is mechanically connected to the clutch, a non-contact sensor that detects a proximity of a part of the clutch, a current sensor that measures a current value applied to the actuator, and a speed sensor that detects a speed of the first rotating body or the second rotating body.
However Yuasa discloses a detection device (position sensors 170, 172) electrically connected to the control unit and configured to detect whether the clutch is connected or disconnected and to input a detected state into the control unit (P0071, L17-23), wherein the detection device includes one or more selected from a switch that is mechanically connected to the clutch, a non-contact sensor that detects a proximity of a part of the clutch, a current sensor that measures a current value applied to the actuator, and a speed sensor that detects a speed of the first rotating body or the second rotating body. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wrensch as applied to claim 1 above, and further in view of Finkenzeller (DE 102016219226).

With regards to claim 5, Wrensch discloses all the elements of claim 1 as outlined above. Wrensch does not disclose wherein the control unit is further configured to cause the energization device to output a third current value higher than the first current value upon receiving the disconnection request.
However Finkenzeller discloses using three different current values to control a clutch (P0034). It would have been obvious to a person with ordinary skill in the art to use three current values as disclosed by Finkenzeller, in the same manner the two currents are used as disclosed by Wrensch, in order to more gradually step down the current to reduce jerk and vibrations.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.L.B./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655